George A. Lea doing business as George A. Lea & Company brought this action originally in the Belmont Common Pleas against A. Friedberg and Max Friedberg, partners, doing business as A. Friedberg & Brother in which a judgment was sought upon an account. After the suit was filed Bruce and Frank Lea were made parties defendant.
The subject of the account upon which suit was filed was tobacco sold with certain items for storage and insurance. A certain credit was stated in the petition which left a balance of $42,503 and at the trial the total charges were shown, but there was no evidence or testimony to support the credits and thereupon the plaintiffs rested. The jury returned a verdict for $66,681 and upon motion for a new trial a remittitur of $8,712.00 was agreed upon and judgment entered in accordance therewith which judgment was affirmed by the Court of Appeals.
Friedberg in the Supreme Court contends:
1. That it was error to permit Bruce and Frank Lea to he made parties defendants after the action was filed on the theory that this changed the action to a joint action by several parties.
2. That the court erred in refusing to direct a verdict for the defendants when the plaintiffs failed to- support by any evidence the allegation in their petition concerning cost on the account.